Citation Nr: 0928355	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  95-24 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. J. J-O., and Dr. J. J.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to June 1968, 
including a tour of duty in Vietnam from December 1966 to 
December 1967.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating 
determination which denied the claim of service connection 
for PTSD on the basis that new and material evidence had not 
been received.  The Board, in an August 2000 decision, found 
that new and material evidence had been received and reopened 
the previously denied claim.  The Board remanded this matter 
for further development at that time.  This matter was again 
remanded by the Board in July 2003 and February 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran's military personnel records show that he was in 
Vietnam from December 1966 to December 1967; his duty MOS 
[military occupation specialty] was in a laundry and bath 
capacity.  He was attached to the 573rd S & S Co. (DS).  He 
received the National Defense Service Medal, the Vietnam 
Campaign Medal, and the Vietnam Service Medal.

During the course of the appeal, the Veteran has been 
afforded several VA examinations.  The reports of October 
1995 and September 1997 VA examinations contain a diagnosis 
of depression, NOS.  The examiner indicated that the Veteran 
did not meet the requirements for a diagnosis of PTSD.  

In its July 2003 remand, the Board noted that at the time of 
the most recent VA examination in September 1997, the 
examiner did not diagnose PTSD and his opinion was that the 
veteran's symptoms were not compatible with a diagnosis of 
PTSD.  The Board observed that treatment records associated 
with the claims folder subsequent to that time contained 
diagnoses of PTSD.  In addition to obtaining additional 
medical evidence, the Board requested that the RO prepare a 
summary of all of the claimed stressors reported by the 
Veteran which might be verifiable which should then be sent 
to USASCRUR.  The USASCRUR was to be requested to provide any 
information available which might corroborate the Veteran's 
alleged stressors and any other sources which may have 
pertinent information.  The USASCRUR was requested to provide 
any corroborative information pertaining to the following 
claimed stressors:

A.  While at Camp Holloway, Pleiku, as a member of the 573rd 
Serv. & Supp. Unit, the Veteran was attacked by enemy mortar 
fire while on guard duty.  A friend of his, L. G. M., was 
rendered unconscious by the explosion while working as a 
forklift operator.  The Veteran indicated that he initially 
thought that friend was dead.

B.  In July 1967, the Veteran was in the process of 
constructing a "P.O.L." area while in the "Kontum" area, when 
the enemy hit a 5,000 gallon diesel fuel tank, which 
exploded.  A comrade, G., helped him try to control the fire.  
Also while in the "Kontum" area, he was in charge of an oil 
pump when one soldier caught fire while filling up a tank, 
and Veteran indicated that he saved that soldier's life.

C.  During the Veteran's stationing in Vietnam from December 
1966 to December 1967, at the time of the Chinese New Year, 
he was supposed to be guarding a bunker that was blown up, 
resulting in the death of two soldiers.

D.  The Veteran performed graves registration between August 
and November 1967, during his last few months of duty in 
Vietnam (with 573d S&S Co (DS) USARPRC).

In a December 2004 VA memorandum prepared with in conjunction 
with the Veteran's claimed stressors, it was noted that there 
were several accounts that pointed to combat action in and 
around Camp Holloway during the time that the Veteran was 
assigned there.  A December 2004 printout contains 
information that, in the 155th Aviation unit history, it was 
stated that Camp Holloway was mortared on January 7, 1967, it 
was indicated that the 155th lost five UH-IDs and four others 
were damaged during the attack.  Two lift helicopters were on 
flare standby that night and four armed gun ships actively 
participated in the defense of Camp Holloway.  16 enemy were 
killed and three mortar tubes were silenced.  

In a November 1967 operational report prepared by the 52nd 
Combat Aviation Battalion for the quarter ending October 
1967, there was noted to have been a noticeable increase in 
enemy troop activity during the last half of October.  This 
activity seemed to culminate with a 122 mm rocket attack 
against US/GVN installations to the North of Pleiku City.  
Other significant isolated events included a fire of 
suspicious origin in the Class III yard of the 88th S & S 
Battalion, Camp Holloway.  

The December 2004 memorandum also noted details of an enemy 
attack at Camp Holloway in January 1968, where Camp Holloway 
received 110 to 120 mortar rounds.  It was noted that the 
Veteran had departed by this time but it reflected the combat 
situations the Veteran likely faced during his tour at Camp 
Holloway.  

In its February 2006 remand, the Board noted that the last 
AMC correspondence to the U.S. Armed Forces Center for 
Research of Unit Records (USASCRUR) concerning stressor 
corroboration was dated in August 2003.  It observed that the 
record reflected the RO compliance with the other directives 
in the remand order, but not follow-up action with respect to 
communication with USASCRUR as to stressor corroboration.  It 
also observed that recent developments included the change of 
USASCRUR's name to the U.S. Army and Joint Services Records 
Research Center (JSRRC).  It noted that in light of the 
importance of meaningful stressor corroboration in this 
appeal, another corroboration effort should be made.  The 
Board reported the following stressors:  

The Veteran claims that while at Camp Holloway, Pleiku, as a 
member of the 573rd Serv. & Supp. Unit, 3rd Med Detach, he 
was attacked by enemy mortar fire while on guard duty.  
L.G.M., his friend, who had worked as a forklift operator, 
was rendered unconscious by the explosion.  It noted that the 
Veteran reported that he initially thought that L.G.M. had 
died as he had remained unconscious for about 30 minutes. 

The Board also noted that in July 1967, the Veteran indicated 
that he was in the process of constructing a "P.O.L." 
(Petroleum, Oil, Lubricants) area in the "Kontum" area, when 
the enemy hit a 5,000-gallon diesel fuel tank.  He and a 
comrade, G., attempted to contain the fire when the tank 
exploded.  Also in the Kontum area, the Veteran reportedly 
saved another soldier who had caught fire while filling a 
tank.  He indicated that he received an award for saving the 
soldier's life. 

The Board further observed that the Veteran claimed that 
around the Chinese New Year, between December 1966 and 
December 1967, he was assigned with the task of guarding a 
bunker and that two soldiers died in an explosion.

The Board also noted that the Veteran stated that he 
performed graves registration duty during the last several 
months of his tour in Vietnam, with 573 S&S Co (DS).

In response to the Board's request, JSRRC, in May 2009, 
indicated that with regard to the incident involving the 
claimed tank explosion, a search of the morning reports for 
this period was negative.  As to the incident where the two 
men were reported to have died when the Veteran was guarding 
the bunker, a search of the morning reports at that time was 
also noted to be negative.  As to the claim of graves 
registration duty, a search of the morning reports was again 
negative.  

As it relates to the February 2006 remand, the Board notes 
that JSRRC did not address the first contention of the 
Veteran reporting that as a member of the 573rd Serv. & Supp. 
Unit, 3rd Med Detach, he was attacked by enemy mortar fire 
while on guard duty and that his friend was rendered 
unconscious by the explosion.

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone will establish the 
occurrence of the claimed in-service stressor. Cohen v. 
Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); 38 C.F.R. § 3.304.

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).

While many of the claimed stressors that have been set forth 
by the Veteran cannot be corroborated, the Veteran has 
testified and reported having coming under enemy attack while 
stationed at Camp Holloway.  The records associated with the 
claims folder in conjunction with the October 2004 memorandum 
demonstrate that the Veteran was in all likelihood exposed to 
incoming mortar fire while stationed at Camp Holloway based 
upon the Operational Reports and the history provided by 
members of other units with regard to incoming mortar 
attacks.  As noted above, receiving enemy fire can constitute 
being in combat.  As such, at least one of the Veteran's 
claimed stressors can be corroborated.  

While the Veteran has been diagnosed as having PTSD on 
numerous occasions, the VA examinations conducted in 
conjunction with the claim of service connection for PTSD 
have not resulted in a diagnosis of PTSD.  The examiners have 
indicated that the basis for the nondiagnosis has been the 
lack of verifiable stressors.  As at least one the Veteran's 
claimed stressors has been verified, an examination is now 
needed to determine whether the Veteran meets the criteria 
for a current diagnosis of PTSD related to combat stressors.


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine whether he meets the 
criteria for a diagnosis of PTSD related 
to in service combat stressors.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.  In determining 
whether the Veteran meets the criteria 
for PTSD, the examiner should note that 
the only verified stressor is the 
Veteran's exposure to incoming enemy fire 
while stationed at Camp Holloway.  
Complete detailed rationale is requested 
for any opinion that is rendered.  

2.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




